Exhibit 10.2 THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT. AMENDED AND RESTATED 17% SECURED PROMISSORY NOTE AMERICA WEST RESOURCES, INC DUE October 9, 2009 Original Issue Date: October 9, 2008 US $1,866,666.66 This Amended and Restated Secured Promissory Note(the “Note”) amends and restates in it entirety the 17% SecuredPromissory Note due October 9, 2009 issued by America West Resources, Inc, a Nevada corporation (the “Company”), in favor of Denly ACI Partners, Ltd., a Texas limited partnership (together with its permitted successors and assigns, the “Holder”),in accordance with exemptions from registration under the Securities Act of 1933, as amended (the “Securities Act”) and pursuant to the terms and provisions and in reliance upon the representations and warranties set forth in that certain Loan Agreement (as amended, modified, restated and replaced from time to time, the "Loan Agreement") of even date among the Company, the Holder and (together with its permitted successors and assigns, the “Other Holder”).Capitalized terms used herein which are not otherwise defined are used with the same meanings given such terms in the Loan Agreement. Article I. Section 1.01 Principal and Interest.For value received, the Company hereby promises to pay to the order of the Holder, in lawful money of the United States of America and in immediately available funds the principal sum of , or the outstanding principal amount advanced hereunder, whichever is the lesser, and accrued but unpaid interest on the earliest of (i) September 17, 2009 (the “Maturity Date”), or (ii) the occurrence of an Event of Default (as defined in
